COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Alfredo Campos v. The State of Texas

Appellate case number:      01-17-00828-CR & 01-17-00829-CR

Trial court case number:    1530466 & 1530467

Trial court:                185th District Court of Harris County

       This case was abated and remanded to the trial court for the trial court to determine
whether appellant wishes to prosecute this appeal, to determine whether appellant’s
counsel had abandoned the appeal, and, if counsel had not abandoned the appeal, to inquire
of counsel why appellant’s brief has not yet been filed and to set a date certain when
appellant’s counsel must file appellant’s brief. On October 3, 2018, the court reporter filed
a supplemental reporter’s record in this Court, showing that the trial court determined
(1) appellant wishes to continue his appeal; (2) appellant’s appointed appellate counsel,
Natalie L. Schultz, continues to represent appellant; and (3) appellant’s brief is due in this
Court by October 15, 2018. Accordingly, we REINSTATE this case on the Court’s active
docket.
      Appellant’s brief is ORDERED to be filed no later than October 15, 2018. See
TEX. R. APP. P. 38.6(a).
       The State’s brief, if any, is ORDERED to be filed within 30 days of the filing of
appellant’s brief. See TEX. R. APP. P. 38.6(b).




Judge’s signature: /s/ Sherry Radack
                     Acting individually      Acting for the Court

Date: October 9, 2018